RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 06a0180p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                          X
                                                           -
                 No. 00-4033
                                                           -
 WILLIAM DWIGHT DOTSON,
                                                           -
                                   Plaintiff-Appellant,
                                                           -
                                                                Nos. 00-4033/4051

                                                           ,
            v.                                              >
                                                           -
                                                           -
                                                           -
 REGINALD A. WILKINSON,

                                                           -
                                 Defendant-Appellee.

                                                           -
                                                           -
                  No. 00-4051
                                                           -
 ROGERICO J. JOHNSON,
                                   Plaintiff-Appellant,    -
                                                           -
                                                           -
                                                           -
            v.
                                                           -
                                                           -
 MARGARETTE T. GHEE,
                                 Defendant-Appellee.       -
                                                          N

                                     Filed: May 25, 2006
 Before: BOGGS, Chief Judge; MARTIN, BATCHELDER, DAUGHTREY, MOORE, COLE,
             CLAY, GILMAN, GIBBONS, and ROGERS, Circuit Judges.
                                      _________________
                                           ORDER
                                      _________________
       This case is remanded to the United States District Court for the Northern District of Ohio
pursuant to the Supreme Court’s judgment of April 13, 2005.
                                             ENTERED BY ORDER OF THE COURT


                                                   /s/ Leonard Green
                                             __________________________________
                                                          Clerk




                                                1